            Case 1:20-cv-00602-CWD Document 2 Filed 12/31/20 Page 1 of 19




Dana M. Herberholz, ISB No. 7440
Christopher Cuneo, ISB No. 8557
Jordan L. Stott, ISB No. 9820
Alexandra L. Hodson, ISB No. 10631
PARSONS BEHLE & LATIMER
800 W. Main Street, Suite 1300
Boise, ID 83702
Telephone: (208) 562-4900
Facsimile: (208) 562-4901
Email: DHerberholz@parsonsbehle.com
        CCuneo@parsonsbehle.com
        JStott@parsonsbehle.com
        AHodson@parsonsbehle.com

Attorneys for PLC Trenching Co., LLC


                           UNITED STATES DISTRICT COURT

                                   DISTRICT OF IDAHO


PLC TRENCHING CO., LLC,
                                                Case No. ___________________
                      Plaintiff,
                                                COMPLAINT AND
v.                                              DEMAND FOR JURY TRIAL
IM SERVICES GROUP, LLC,

                      Defendant.


        Plaintiff PLC Trenching Co., LLC (“Plaintiff” or “PLC-T”), by and through its

undersigned counsel of record, brings this action against Defendant IM Services Group, LLC

(“Defendant” or “IMSG”), alleging as follows:




COMPLAINT AND DEMAND FOR JURY TRIAL - 1
29871.001
            Case 1:20-cv-00602-CWD Document 2 Filed 12/31/20 Page 2 of 19




                                  NATURE OF THE ACTION

        1.      This is an action arising under the United States Patent Laws, 35 U.S.C. §§ 1, et

seq., including 35 U.S.C. § 271. PLC-T brings this action to stop IMSG from its wrongful use of

PLC-T’s industry-leading and patented technology for installing underground utilities.

                                               PARTIES

        2.      PLC-T is a New York limited liability company having a principal place of

business in Clinton, New York.

        3.      On information and belief, IMSG is a Georgia limited liability company having a

principal place of business in Boise, Idaho.

                                 JURISDICTION AND VENUE

        4.      This action arises under the patent laws of the United States, Title 35 of the

United States Code. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331

and 1338(a).

        5.      IMSG is subject to this Court’s general and specific personal jurisdiction,

pursuant to due process and/or the Idaho Long Arm Statute, due at least to its substantial

business in this forum, including that IMSG’s principal place of business is within this forum and

that it has purposely availed itself of the privilege of conducting business in this forum in a

continuous and systemic manner.

        6.      Venue is proper in this district under 28 U.S.C. §§ 1391(b), 1391(c), and 1400(b).

                          FACTS GIVING RISE TO THIS ACTION

                             PLC-T’s Patented Encasement Devices

        7.      PLC-T is a family owned, privately held company that provides full-service

underground utility installation using cutting-edge equipment and technology. Founded in 1998,




COMPLAINT AND DEMAND FOR JURY TRIAL - 2
29871.001
            Case 1:20-cv-00602-CWD Document 2 Filed 12/31/20 Page 3 of 19




PLC-T is widely recognized as one of the nation’s leading installers of underground collection

systems for commercial wind and solar markets in which it has been working since 2002. Since

it began doing business, PLC-T has installed over 25,000,000 linear feet of underground utilities

in the U.S. and Canada.

        8.      PLC-T’s primary customers are large, commercial-scale Engineering Procurement

and Construction (“EPC”) contractors and electrical contractors who are engaged, among other

things, in the erection of large-scale power plants using wind turbines and solar panels to

generate electricity at facilities known as “wind farms” and “solar farms.” As natural sources of

energy are employed in generating electricity, the business sector is generally known as the

“renewable energy industry.”

        9.      Once electricity is generated by these facilities, it is routed to an on-site electrical

substation via a network of medium-voltage underground cables known as the “collection

system.” The collection system is an essential component of wind and solar farms.

        10.     The market for collection system work is relatively small, with less than a dozen

installers, each competing to work on a few (or more) of the approximately thirty (30)

subcontracts awarded annually. Bidding for such work is by invitation only. A prospective

subcontractor is invited to bid for such work only by demonstrating it has the required business

experience, financial integrity, and assets necessary to complete the work in accordance with

project specifications.   The work is complex and laborious and normally performed under

exacting time restrictions, where liquidated damages may be imposed if completion deadlines are

not met.

        11.     As an innovator of novel installation technologies in the renewable energy

industry, PLC-T has invested and continues to invest significant resources in developing




COMPLAINT AND DEMAND FOR JURY TRIAL - 3
29871.001
             Case 1:20-cv-00602-CWD Document 2 Filed 12/31/20 Page 4 of 19




technologies and protecting its proprietary intellectual property, which together give it

competitive business advantages. Because of the unquantifiable value of its technologies and

proprietary intellectual property, as well as invaluable customer relationships it has forged in the

renewal energy industry for almost 20 years, PLC-T routinely employs confidentiality

agreements and other means, including legal action, to ensure that its technologies and

intellectual property are not used by others. For the same reasons, PLC-T does not license its

patents for use by others, instead choosing to actively use them for the financial and competitive

advantages that they provide, all of which is not financially quantifiable.

           12.      To take maximum advantage of its technologies and proprietary intellectual

property, PLC-T employs industrial-grade trenching machines to excavate a trench and then

install collection system cabling, burying the cables several feet deep in a prescribed

configuration, in a manner known as a “single-pass”1 system. A “single-pass” system is an

installation procedure that PLC-T first pioneered in U.S. wind and solar farm construction and

for which PLC-T is generally known. Photographs of PLC-T’s trenching operation with its

proprietary technology are shown below:




                                      Photog. 1 – PLC-T trenching vehicle


1
    The “single-pass” is also known in the industry as the “one-pass” system.


COMPLAINT AND DEMAND FOR JURY TRIAL - 4
29871.001
            Case 1:20-cv-00602-CWD Document 2 Filed 12/31/20 Page 5 of 19




                        Photog. 2 – PLC-T trenching vehicle in operation

        13.     Fine material with the requisite thermal properties, whether processed from

on-site native material or imported to the jobsite, must be used to encase the utilities in the

collection system. The fine material provides protection for the cable, where larger particulates

could easily damage it during installation or as the result of the natural shifting of the ground

following installation and burial. Fine material is, therefore, invariably required by the EPC

contractor’s project specifications.

        14.     After PLC-T began working on renewal energy projects, its Supervisor for

Technical Operations, Michael Lopata, conceived and developed a system for laying and

encasing utilities within a trench using excavated trench material that is processed into fine

material during the installation operation. This novel system included a plow that sweeps

excavated material back into the trench and onto a screening member that processes the

excavated material and then deposits it onto the placed utility in a specific manner that properly

encases the utility in accordance with prescribed specifications. This encasement system for

protecting the utilities is facilitated by PLC-T’s “Encasement Devices” (also referred to in



COMPLAINT AND DEMAND FOR JURY TRIAL - 5
29871.001
            Case 1:20-cv-00602-CWD Document 2 Filed 12/31/20 Page 6 of 19




company literature as a “Screening Laying Box system”). PLC-T’s encasement system is far

superior to traditional utility installation methods, which are comparatively less productive and

more burdensome and costly to undertake.

        15.      PLC-T’s customers benefit from PLC-T’s encasement system because it enables

PLC-T to install underground utilities at greater speeds and without the need to import select or

processed fill, thereby reducing the time and costs associated with traditional trenching and

utility installations.

                                          PLC-T’s Patents

        16.      The United States Patent and Trademark Office has awarded several patents to

PLC-T for its innovation. These patents include U.S. Patent No. 6,981,342 titled “Screening

Laying Box” (“the ’342 Patent”), attached as Exhibit A, and U.S. Patent No. 7,310,896 titled

“Mechanized Unit for Protectively Encasing a Utility in a Trench With Processed Excavated

Trench Material” (“the ’896 Patent”), attached as Exhibit B (collectively, the “Patents”). PLC-T

is the assignee of the entire right, title, and interest to the Patents. PLC-T’s trenching operations

include the inventions disclosed and claimed in the ’342 Patent and the ’896 Patent. The

Encasement Devices are commercial embodiments of the Patents.

        17.      The ’342 Patent discloses “[a] mechanized unit that is moved through a trench in

the ground for the purpose of placing a length or lengths of a utility or utilities by a guide device

on the bottom of the trench, and then encasing the placed utility or utilities.” See Exh. A,

Abstract.

        18.      The ’342 Patent further discloses that a “screening member is constructed so that

layers of the excavated material of increasing particle size are deposited over the utility or

utilities. The layer of smallest particles directly encases the utility or utilities rather than larger




COMPLAINT AND DEMAND FOR JURY TRIAL - 6
29871.001
            Case 1:20-cv-00602-CWD Document 2 Filed 12/31/20 Page 7 of 19




size particles. This protects the utility or utilities from stresses or direct physical damage that

would be caused by large excavated soil or rock particles. The mechanized unit of the invention

accomplishes this in one continuous operation together with the laying of the one or more

utilities.” See Exh. A, Brief Description of the Invention.




                                  ’342 Patent, Fig. 1 and Fig. 2

         19.    The ’896 Patent discloses a similar trenching system, including, a “screening unit

[that] has sections of progressively larger openings from front to rear.” See Exh. B, Abstract.




                                  ’896 Patent, Fig. 1 and Fig. 3

         20.    PLC-T has produced commercial embodiments of the Patents as depicted in part

below:




COMPLAINT AND DEMAND FOR JURY TRIAL - 7
29871.001
            Case 1:20-cv-00602-CWD Document 2 Filed 12/31/20 Page 8 of 19




                    Photog. 3 – One Iteration of PLC-T’s Encasement Device




                 Photog. 4 – One Iteration of PLC-T’s Encasement Device in use

        21.     PLC-T has never licensed the Patents, nor has it made any commercial

embodiments of the Patents available for sale, lease, license, manufacture, or use by others in the

U.S. or anywhere else in the world. It has always been PLC-T’s intention and practice to deploy


COMPLAINT AND DEMAND FOR JURY TRIAL - 8
29871.001
            Case 1:20-cv-00602-CWD Document 2 Filed 12/31/20 Page 9 of 19




the Encasement Devices exclusively for its own uses and purposes, whether performing

collection system installations or other work.

        22.     The Encasement Devices enable the company to provide exceptionally proficient

collection system installations that are distinguished by their precision and speed, and in this way

PLC-T separates itself from its competitors who routinely use less efficient and more expensive

means to provide the same products and services.

        23.     PLC-T uses the Encasement Devices on every collection system installation it

undertakes. PLC-T’s formal proposals for collection system work contain, among other things,

its bid price and the terms of its engagement, and inform the customer that the company owns

patented technologies that are used to accomplish the work.

                                      IMSG’s Infringement

        24.     Among other services, IMSG recently started performing collection system

installations at renewable energy facilities, particularly wind farms and solar farms. Upon

information and belief, IMSG has been engaged in collection system installations for only a short

period of time, after purchasing or leasing trenching equipment similar to that owned by PLC-T.

IMSG has also marketed itself using the “single-pass” designation to describe its trenching and

installation services.

        25.     IMSG and PLC-T are direct competitors and, upon information and belief, have

offered competing bids for work on the same wind or solar farm projects, each seeking to be

awarded the subcontract for the collection system installation.         In most cases, only one

subcontract is awarded for the installation of the collection system.

        26.     Subcontracts for collection system installations are highly lucrative and therefore

much sought after by PLC-T’s competitors.




COMPLAINT AND DEMAND FOR JURY TRIAL - 9
29871.001
            Case 1:20-cv-00602-CWD Document 2 Filed 12/31/20 Page 10 of 19




        27.     In September 2020, PLC-T was installing a collection system in Oregon on the

Wheatridge Renewable Energy Facility II as a subcontractor to an electrical contractor. The

Wheatridge facility required a collection system of approximately 500,000 feet, and the electrical

contractor, Rosendin Electric, Inc., had entered into subcontracts with both PLC-T and IMSG to

perform work at the project. PLC-T was contracted to install all but 100,000 linear feet of the

collection system, the balance of which was to be installed by IMSG. Upon completion of its

work, PLC-T was requested to assist IMSG in completing its portion of the installation. At that

time, PLC-T discovered that IMSG was using PLC-T’s Patents without its knowledge and

without PLC-T’s approval, in violation of its legal rights.

        28.     Photographs taken at the Wheatridge facility during inspection of IMSG’s

equipment show a screening member mounted to a moveable unit and a plow for sweeping

excavated material lying along the side of the trench onto the screening member with openings

of varying sizes (an infringing embodiment of the Patents is referred to herein as the “Accused

Product”). Photographs of IMSG’s equipment taken at the Wheatridge facility are shown below:




                              Photog. 5 – IMSG’s Trenching Vehicle

COMPLAINT AND DEMAND FOR JURY TRIAL - 10
29871.001
            Case 1:20-cv-00602-CWD Document 2 Filed 12/31/20 Page 11 of 19




                  Photog. 6 – IMSG’s Trenching System with Encasement Device




                  Photog. 7 – IMSG’s Trenching System with Encasement Device




COMPLAINT AND DEMAND FOR JURY TRIAL - 11
29871.001
            Case 1:20-cv-00602-CWD Document 2 Filed 12/31/20 Page 12 of 19




                  Photog. 8 – IMSG’s Trenching System with Encasement Device

        29.     Upon information and belief, Marais, S.A (“Marais”), a French company,

manufactured the trenching equipment used by IMSG at the Wheatridge facility.

        30.     A promotional video by Marais available at https://www.samarais.com/en/

products/st2-standard-.html shows a trenching system being used in South Africa that screens

previously excavated material. A plow is used for sweeping the excavated material lying along

the side of the trench onto a screening member of a laying box, which is clearly an embodiment

of PLC-T’s Patents. Screenshots of the promotional video are shown below. On information

and belief, Marais did not start manufacturing and using this technology until after PLC-T had

patented and was using the Encasement Devices.




COMPLAINT AND DEMAND FOR JURY TRIAL - 12
29871.001
            Case 1:20-cv-00602-CWD Document 2 Filed 12/31/20 Page 13 of 19




        31.     Upon information and belief, IMSG purchased or leased trenching equipment

(with the Accused Product) from Marais and/or its affiliate, or from a foreign or domestic

purveyor of such products, and/or acquired or made one or more embodiments of PLC-T’s

Patents in the United States for use with existing equipment.


COMPLAINT AND DEMAND FOR JURY TRIAL - 13
29871.001
            Case 1:20-cv-00602-CWD Document 2 Filed 12/31/20 Page 14 of 19




        32.     IMSG’s infringement of the Patents has caused irreparable harm to PLC-T’s

reputation, business, customer relations, and prospects for future revenue. IMSG has sold and is

selling its services to customers of PLC-T. Upon information and belief, IMSG is bidding and/or

obtaining collection system work at lower than the current market prices.

        33.     In or about 2020, Blattner Energy, Inc. (“Blattner”), an EPC contractor with

whom PLC-T had worked for many years, invited PLC-T to submit bids to install a collection

system for the Western Spirit Wind Project in New Mexico (“Western Spirit project”), a large

wind farm requiring the installation of 1.4 million feet of trench over a one-year period. This

project represented a revenue opportunity for PLC-T in many millions of dollars.         PLC-T

submitted its initial bid for the collection system work at Western Spirit (“New Mexico

Contract”), and several other bids followed after Blattner advised PLC-T of changes in the scope

of work specifications.

        34.     Upon information and belief, Blattner invited IMSG to submit a competing bid

for the Western Spirit project. After receiving IMSG’s bid, Blattner informed PLC-T that it was

a “finalist” and competing against IMSG for the New Mexico Contract. At Blattner’s request,

PLC-T lowered its bid price, but was told that its bid was not “low enough.” Blattner awarded

New Mexico Contract to IMSG.

        35.     Work on the New Mexico Contract began in November 2020, and IMSG is

currently performing work on the Western Spirit project. On the Internet site “LinkedIn,” IMSG

has posted information showing it is presently performing services required under the New

Mexico Contract, and it is likely that IMSG is using the Accused Product as it did at the

Wheatridge facility.




COMPLAINT AND DEMAND FOR JURY TRIAL - 14
29871.001
            Case 1:20-cv-00602-CWD Document 2 Filed 12/31/20 Page 15 of 19




        36.     Upon information and belief, IMSG has installed collection systems and other

underground utilities at other locations throughout the United States using one or more iterations

of the Accused Product.

        37.     IMSG can perform the subcontract work without using the Accused Product, yet

has chosen to infringe PLC-T’s Patents in order to market itself as a company that can provide

collection installation services that are virtually indistinguishable from those provided by PLC-T.

In addition, by using the Accused Product, IMSG saves considerable time and cost in the

performance of its work, which enables it to price its work more competitively and enjoy the

likelihood of greater financial success.

        38.     PLC-T therefore seeks damages and injunctive relief against IMSG’s

manufacture, importation, and/or use of the Accused Product and any other IMSG products or

systems that infringe any claims of the Patents.

                                  FIRST CLAIM FOR RELIEF
                                 Infringement of the ’342 Patent

        39.     Paragraphs 1-38 are incorporated by reference as if fully set forth herein.

        40.     PLC-T is the owner of all rights, title, and interest in the ’342 Patent, which issued

on January 3, 2006.

        41.     The ’342 Patent is valid and enforceable.

        42.     On information and belief, IMSG’s manufacture, importation, and/or use of the

Accused Product constitutes infringement of at least one claim of the ’342 Patent, either directly

or under the doctrine of equivalents.

        43.     Independent claim 1 of the ’342 Patent is representative and recites:

                    A movable unit for screening excavated material to
                protectively cover or encase one or more utilities in an excavated
                trench, comprising:



COMPLAINT AND DEMAND FOR JURY TRIAL - 15
29871.001
            Case 1:20-cv-00602-CWD Document 2 Filed 12/31/20 Page 16 of 19




                    a screening member mounted to the unit and located within the
                trench above the one or more utilities in the trench;
                    a plow for sweeping excavated material lying along at least one
                side of the trench onto said screening member, wherein said
                screening member has at least one screen with a plurality of
                openings with the excavated material passing through the openings
                of said at least one screen to deposit onto the utility or utilities
                installed in the trench as the unit moves.

        44.     The Accused Product is used by IMSG to screen excavated material.

        45.     The Accused Product includes a screening member and a plow that are movable

as a unit along an excavated trench.

        46.     As the moveable unit of the Accused Product is moved along the trench, the

screening member is above installed utilities, excavated material lying along the side of the

trench is swept onto the screening member, and the material passes through openings of the

screening member onto the utilities within the trench.

        47.     IMSG is liable for infringement under 35 U.S.C. § 271.

        48.     If IMSG’s infringing activities are not enjoined, PLC-T will suffer irreparable

harm that cannot be adequately compensated by a monetary award. Further, IMSG will not

suffer hardship if it is barred from using the Accused Product, while the public interest will be

promoted by enforcing patent rights secured through great financial investment and ingenuity.

        49.     PLC-T has also suffered economic harm as a result of IMSG’s infringing

activities in an amount to be proven at trial.

        50.     PLC-T meets the criteria for and is entitled to temporary, preliminary, and

permanent injunctive relief.

                                SECOND CLAIM FOR RELIEF
                                 Infringement of the ’896 Patent

        51.     Paragraphs 1-50 are incorporated by reference as if fully set forth herein.




COMPLAINT AND DEMAND FOR JURY TRIAL - 16
29871.001
            Case 1:20-cv-00602-CWD Document 2 Filed 12/31/20 Page 17 of 19




        52.     PLC-T is the owner of all rights, title, and interest in the ’896 Patent, which issued

on December 25, 2007.

        53.     The ’896 Patent is valid and enforceable.

        54.     On information and belief IMSG’s manufacture, importation, and/or use of the

Accused Product constitutes infringement of at least one claim of the ’896 Patent, either directly

or under the doctrine of equivalents.

        55.     Independent claim 1 of the ’896 Patent is representative and recites:

                    A movable unit for screening excavated material to
                protectively cover or encase one or more utilities in an excavated
                trench in the ground comprising:
                    a screening member of a single layer screen mounted to the
                unit so as to be located below the ground surface within the trench
                and above the one or more utilities in the trench, said screening
                member having a plurality of sections of openings of progressively
                increasing size relative to the front of the unit;
                    a plow for sweeping excavated material lying along at least one
                side of the excavated trench onto said screening member, wherein
                the excavated material swept onto said screening member passes
                through the sections of openings of progressively increasing size to
                deposit layers of particles of the excavated material of
                progressively increasing size onto the utility or utilities installed in
                the trench as the unit moves.

        56.     The Accused Product is used by IMSG to screen excavated material.

        57.     The Accused Product includes a screening member and a plow that are movable

as a unit along an excavated trench.

        58.     The screening member of the Accused Product includes a plurality of sections of

openings of progressively increasing size.

        59.     As the moveable unit of the Accused Product is moved along the trench, the

screening member is above installed utilities, excavated material lying along the side of the

trench is swept onto the screening member, and the material passes through openings of the




COMPLAINT AND DEMAND FOR JURY TRIAL - 17
29871.001
            Case 1:20-cv-00602-CWD Document 2 Filed 12/31/20 Page 18 of 19




screening member onto the utilities within the trench. As the material passes through the

openings, the material is deposited in layers of particles of progressively increasing size.

        60.     IMSG is liable for infringement under 35 U.S.C. § 271.

        61.     If IMSG’s infringing activities are not enjoined, PLC-T will suffer irreparable

harm that cannot be adequately compensated by a monetary award. Further, IMSG will not

suffer hardship if it is barred from using the Accused Product, while the public interest will be

promoted by enforcing patent rights secured through great financial investment and ingenuity.

        62.     PLC-T has also suffered economic harm as a result of IMSG’s infringing

activities in an amount to be proven at trial.

        63.     PLC-T meets the criteria for and is entitled to temporary, preliminary, and

permanent injunctive relief.

                                  DEMAND FOR JURY TRIAL

        PLC-T hereby demands a trial by jury on all issues so triable pursuant to Federal Rule of

Civil Procedure 38.

                                     PRAYER FOR RELIEF

        WHEREFORE, PLC-T prays for entry of judgment against IMSG, as follows:

        1.      That judgment be entered in favor of PLC-T on all claims for relief raised in the

Complaint;

        2.      That judgment be entered that IMSG has infringed (either literally or under the

doctrine of equivalents) the Patents and that the Patents are valid and enforceable;

        3.      That judgment be entered that IMSG’s infringement is and/or has been willful and

increasing the award of damage to PLC-T up to three times in view of IMSG’s willful

infringement;




COMPLAINT AND DEMAND FOR JURY TRIAL - 18
29871.001
            Case 1:20-cv-00602-CWD Document 2 Filed 12/31/20 Page 19 of 19




        4.      That a preliminary and permanent injunction be entered enjoining IMSG, and its

officers, directors, agents, servants, affiliates, employees, divisions, branches, subsidiaries,

parents, and all others acting in active concert therewith from infringement, inducing the

infringement of, or contributing to the infringement of the Patents;

        5.      That judgment and order be entered requiring IMSG to pay PLC-T its damages,

costs, expenses, and prejudgment and post-judgment interest for IMSG’s infringement of the

Patents as provided under 35 U.S.C. § 284;

        6.      That judgment be entered awarding PLC-T for enhanced damages as provided

under 35 U.S.C. § 284;

        7.      That judgment and order be entered finding that this is an exceptional case within

the meaning of 35 U.S.C. § 285 and awarding to PLC-T its reasonable attorney’s fees;

        8.      That judgment and order be entered awarding to PLC-T all other relief to which

PLC-T may prove itself to be entitled; and

        9.      For such other and further relief as the Court deems just and proper.

       DATED THIS 31st of December, 2020.

                                             PARSONS BEHLE & LATIMER




                                             By /s/ Dana M. Herberholz
                                                Dana M. Herberholz
                                                Christopher Cuneo
                                                Jordan L. Stott
                                                Alexandra L. Hodson
                                             Attorneys for PLC Trenching Co., LLC




COMPLAINT AND DEMAND FOR JURY TRIAL - 19
29871.001
